DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a heat storing unit mounted on a first branch of the vehicle cooling circuit, between the inlet and the outlet of the heat exchanger” in Claim 1 and “a latent energy unit mounted on a first branch of the vehicle circuit, between the inlet and the outlet of the thermal exchanger in Claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the drawings show a parallel relationship between the heat storing unit and the heat exchanger, however this appears to be in schematic form and not a physical structure.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “fluid circulation means” is being interpreted under 112f and will be interpreted as a pump as defined in the specification.
 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 23-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 23, the limitation “a heat storing unit mounted on a first branch of the vehicle cooling circuit, between the inlet and the outlet of the heat exchanger” in Claim 1 and “a latent energy unit mounted on a first branch of the vehicle circuit, between the inlet and the outlet of the thermal exchanger” in Claim 23 are indefinite, in context, since it cannot be discerned what structure or physical layout is being claimed. The figures attached to the originally filed specification display a schematic format, wherein it is unknown as to how the components are physically situated relative to one another. For Examination purposes and in accordance with the specification and drawings, “between the inlet and the outlet of the heat exchanger “ will be interpreted as – and the inlet and the outlet of the heat exchanger are situated on a second branch --.
Regarding Claims 1 and 23, the limitation “with another fluid within the heat exchanger” in Claim 1 and “another fluid within the thermal exchanger” in Claim 23 are indefinite, in context, since it cannot be discerned how the liquid that circulates throughout the system also flows within the heat exchangers that are closed off from said liquid or rather the liquid, from the specification and drawings, is separate from the inside of the enclosed elements. For Examination purposes and in accordance with the specification and drawings, the aforementioned limitations will be interpreted as – another fluid in thermal contact with the heat exchanger (thermal exchanger)--.
Regarding Claims 1 and 23, the limitation “in series” is indefinite, in context, since it cannot be discerned if the components following the limitation “in series” are 
Regarding Claims 1 and 24, the limitation “limit a direct return to the engine of said heat transfer liquid” is indefinite, in context, since it cannot be discerned how the liquid is being limited or rather is the limitation drawn to an amount of liquid being limited or a flow direction of liquid. For Examination purposes and in accordance with the specification and drawings, the aforementioned limitations will be interpreted as – stop a direct return to the engine of said heat transfer liquid--.
Regarding Claims 1, 23 and 24, the limitation “when the heat transfer liquid circulates at a first/second determined temperature or first/second determined temperature range” is indefinite, in context, since it cannot be discerned how the liquid is circulating at a range, wherein a taken temperature measurement is not in a range format, is the temperature meant to be comparted to a range? For Examination purposes and in accordance with the specification and drawings, the aforementioned limitations will be interpreted as – when the heat transfer liquid circulates at a first/second determined temperature or the heat transfer liquid circulates at a temperature that falls within a first/second determined temperature range --. This rejection is applicable to the third temperature range of Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama (US PG Pub. 2010/0186924) in view of Suzuki et al. (USP 6564757) and in further view of Hanke (Translation of German patent Document DE2930269A1) hereinafter referred to as Hiyama, and Hanke, respectively.
Regarding Claim 23, Hiyama discloses a temperature management system on a vehicle circuit, in a vehicle disposed in an outside environment (shown in figure 26), the vehicle cooling circuit comprising a circulation path for circulating a fluid (shown in figure 26) and, arranged on the circulation path: 
in series, fluid circulation means (27) for circulating the fluid along the circulation path (as shown in figure 26), 
an engine (21) for moving the vehicle, the engine having components adapted and arranged to be in thermal energy exchange with the fluid (shown in figure 25), and 	a thermal exchanger (25) having an inlet and an outlet for said fluid and adapted to place the fluid in a thermal exchange with another fluid within the thermal exchanger (shown in figure 26, wherein the radiator (25) cools the working fluid within the circuit, see also figure 27), 

- and valves (23, 24 and 26) positioned and controlled to allow the fluid arriving from the engine to flow toward the thermal exchanger and/or the latent energy unit (as shown in figure 27), the latent energy unit having an inlet and an outlet to allow said fluid to circulate therein (shown in figures 26-27),
the latent energy unit:
containing a volume which is in fluid communication with said inlet and said outlet of the latent energy unit, to allow the fluid to circulate therein (shown in figures 26-27), and, 
-- in which a phase change material is disposed and arranged to be in a thermal exchange with said fluid when circulating in the volume, to store or release a thermal energy (see Para. 162), wherein the valves are positioned on the vehicle circuit and controlled in such a way to allow the fluid arriving from the engine: 
--to at least partly flow into said latent heat unit (shown in figure 27a, “During Normal Running”, wherein the coolant travels from the engine to the radiator (25) and returns to the engine), and into the thermal exchanger (25) and then return to the engine (shown in figure 27), when the fluid circulates at a first determined temperature or first determined temperature range and the phase change material is in a thermal energy-storing state in which the phase change material is ready to store thermal energy, so that the thermal energy contained in said fluid is then allowed to be stored in the phase change material (shown in figure 27a, “When the temperature of the engine coolant increases and reaches the melting point of the heat storage material, the heat storage material changes the phase thereof from the solid to the liquid phase and absorbs heat energy during this phase transition”, Para. 293),
- to flow into the latent energy unit (S), without flowing through the heat exchanger, and then return to the engine (shown in figure 27d, “At Start of Engine”), when the fluid circulates at a second determined temperature or second determined temperature range and the phase change material is in a thermal energy-releasing state in which the phase change material is ready to release thermal energy, so that the thermal energy is then allowed to be released by the phase change material into the fluid (see Para. 300, wherein the phase change material releases stored heat due to the phase change material transitioning from a liquid phase to a solid phase, the temperature range of the coolant determines the phase change of the phase change material).
Although Hiyama discloses the hot coolant traveling from the engine to the radiator during normal operation, Hiyama fails to disclose the fluid flows into the thermal exchanger without flowing into the heat latent storing unit and then return to the engine, in a nominal mode in which the fluid circulates at a third determined temperature or third determined temperature range.
Suzuki, also drawn to a thermal management system for a vehicle having a heat accumulator and a radiator, teaches the fluid flows into the thermal exchanger (5) without flowing into the heat latent storing unit (15) and then return to the engine (1), in a nominal mode in which the fluid circulates at a third determined temperature or third determined temperature range (“If the temperature of the cooling water is equal to or 
higher than the valve open temperature T.sub.1 of the thermostat valve 7, the thermostat valve 7 opens the second cooling water passageway 6 and at the same time shuts off the fourth cooling water passageway 9….In this case, the cooling water exhibiting a comparatively high temperature, having flowed out of the internal combustion engine body 1, runs through the radiator 5, and therefore the heat of the cooling water is radiated by the radiator 5.  As a consequence, the cooling water having the comparatively low temperature after its heat has been radiated by the radiator 5, flows into the internal combustion engine body 1, thereby cooling the internal combustion engine body 1 with this cooling water”, col. 16 ll. 44-48 and ll. 57-65).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hiyama with a fluid circuit having the fluid flowing into the thermal exchanger without flowing into the heat latent storing unit and then return to the engine, in a nominal mode in which the fluid circulates at a third determined temperature or third determined temperature range, as taught by Suzuki, the motivation being to decrease the temperature of the fluid emanating from the engine rapidly with a direct connection between the engine and the radiator for an entirety of the fluid, thereby mitigating degradation or failure of said engine that results from excessive temperatures.         
Although Hiyama discloses the hot coolant traveling from the engine to the heat accumulator and separately to the radiator during normal operation, Hiyama fails to disclose the fluid travels to at least partly flow into said latent heat unit, then into the thermal exchanger and then return to the engine.
In this, the heat is dissipated and stored in the memory until the medium in the memory has reached the engine's operating temperature. Only now is the coolant released via the radiator via the additionally built-in thermostat, and the engine is kept at operating temperature via the radiator (sketch 2)”, (Para. 6). Hanke discloses that fluid travels through the heat storage first and then the radiator to maintain the heat levels in the heat storage.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hiyama with the fluid traveling to at least partly flow into said latent heat unit, then into the thermal exchanger and then return to the engine, as taught by Hanke, the motivation being “The stored heat is fully retained even when the engine is cooled by a radiator, because the heat given off by the engine first flows through the heat exchanger in the storage tank”, Para. 6 of the translation).
Regarding Claim 25, Hiyama further discloses a thermal barrier (2 and 41-43) surrounding both the volume (1) and the phase change material (5), the thermal barrier comprising a thermally insulating material (shown in figure 22, wherein the outer container comprises a material that provides a degree of insulation) adapted to thermally isolate said volume and said phase change material from the outside environment (shown in figure 22, wherein the container forms a vacuumed chamber for insulating the heat accumulator).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763